Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 1 of 7 Page ID
                                 #:9791




                  EXHIBIT A
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 2 of 7 Page ID
                                                  #:9792

            1      JOSHUA H. LERNER, SBN 220755
                     jlerner@gibsondunn.com
            2      GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street Suite 3000
            3      San Francisco, CA 94105
                   Tel.: 415.393.8200 / Fax: 415.393.8306
            4
                   H. MARK LYON, SBN 162061
            5        mlyon@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
            6      1881 Page Mill Road
                   Palo Alto, CA 94304-1211
            7      Tel.: 650.849.5300 / Fax: 650.849.5333
            8      BRIAN M. BUROKER, pro hac vice
                    bburoker@gibsondunn.com
            9      BRIAN K. ANDREA, pro hac vice               ILISSA SAMPLIN, SBN 314018
                    bandrea@gibsondunn.com                       isamplin@gibsondunn.com
          10       GIBSON, DUNN & CRUTCHER LLP                 GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.               333 South Grand Avenue
          11       Washington, D.C. 20036                      Los Angeles, CA 90071-3197
                   Tel.: 202.955.8500 / Fax: 202.467.0539      Tel.: 213.229.7000 / Fax: 213.229.7520
          12
                   BRIAN A. ROSENTHAL, pro hac vice            ANGELIQUE KAOUNIS, SBN 209833
          13        brosenthal@gibsondunn.com                   akaounis@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP                 GIBSON, DUNN & CRUTCHER LLP
          14       200 Park Avenue                             2029 Century Park East Suite 4000
                   New York, NY 10166-0193                     Los Angeles, CA 90067
          15       Tel.: 212.351.2339 / Fax: 212.817.9539      Tel.: 310.552.8546 / Fax: 310.552.7026
          16       Attorneys for Defendant Apple Inc.
          17                     UNITED STATES DISTRICT COURT
          18       FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

          19       MASIMO CORPORATION,                         CASE NO. 8:20-cv-00048-JVS (JDEx)
                   a Delaware corporation; and
          20       CERCACOR LABORATORIES, INC.,
                   a Delaware corporation,                     APPLE’S SUR-REPLY TO
                                                               PLAINTIFFS’ EX PARTE
          21                                                   APPLICATION TO ENFORCE THE
                                      Plaintiffs,
                                                               COURT’S ORDER
          22
                         v.
          23                                                   Hon. James V. Selna
                   APPLE INC.,
                   a California corporation,                   No Hearing Noticed
          24
                                      Defendant.               Discovery Cut-Off: 7/5/2021
          25                                                   Pre-Trial Conference: 3/21/2022
                                                               Trial:                4/5/2022
          26
          27
          28

Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER             CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 3 of 7 Page ID
                                                  #:9793

            1            After Apple had only 24 hours to file their opposition to Plaintiffs’ Ex Parte
            2      Application (“Application”), Plaintiffs spent three days preparing a 16-page reply.
            3      Apart from the prejudice to Apple from a Reply not even contemplated by this Court’s
            4      procedures, Plaintiffs’ Reply is rife with misstatements about the facts, misleading
            5      arguments, and drastically expands the relief Plaintiffs seek. Given that Plaintiffs’
            6      Application was filed as an Ex Parte application, which the Court may rule on at any
            7      moment, Apple cannot possibly timely and fully respond to Plaintiffs’ Reply, which is
            8      several pages longer than its opening brief. Apple wishes to highlight here only the most
            9      central issues. In addition, Apple respectfully reiterates its request for a hearing, which
          10       is necessary for Apple to correct the record with respect to Plaintiffs’ many
          11       mischaracterizations in their filings, to demonstrate that sanctions are unwarranted, and
          12       for the Court to provide clear direction to the Parties on how to resolve the instant
          13       dispute.
          14             Plaintiffs’ Reply serves to illustrate the parties’ disagreement as to what a “core
          15       technical document production” should entail. As the case law Apple cited conclusively
          16       establishes, the production of “core technical documents” is not intended to be a
          17       complete production of every technical document that exists regarding the Accused
          18       Products. See Opp. at 5–8. Rather, it is intended to be a limited production of documents
          19       that illustrate the accused functionality of the Accused Products. Id. at 7 (The “core
          20       technical document” production is intended to provide the patent owner with documents
          21       “‘sufficient to show’ the operation of the accused products.”) (citing Drone Techs., Inc.
          22       v. Parrot S.A., 838 F.3d 1283, 1298–99 (Fed. Cir. 2016). Apple has already provided
          23       the core technical document production for the previously-asserted patents, in
          24       compliance with this Court’s Order, and is working diligently to provide the same for
          25       the recently asserted patents. Anything beyond that is simply improper.
          26             Tellingly, Plaintiffs now fully admit that they are improperly seeking much more
          27       than core technical documents. Between their opening Application and Reply, Plaintiffs
          28       have greatly enlarged the relief they are seeking. Their initial proposed order requested

Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER 1              CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 4 of 7 Page ID
                                                  #:9794

            1      that Apple “produce core technical documents sufficient to show the operation of the
            2      Accused Products, including source code.” Dkt. 122-3. Now, Plaintiffs are explicitly
            3      asking for the entire source code for the Apple Watch—the vast majority of which has
            4      nothing to do with this case and something they have never before requested—and
            5      documents for an unreleased future version (what plaintiffs call “Series 6”) of the Apple
            6      Watch (the “Unreleased Watch”):
            7                   For all the reasons discussed above, the Court should order Apple
                                to produce all of its core technical documents sufficient to
            8
                                describe the operation of the Accused Products, including but not
            9                   limited to: (1) documents concerning “features” that Apple
                                claims are not yet at issue, (2) unredacted copies of all documents
          10
                                Apple previously redacted (unless Apple provides a privilege log
          11                    for such redactions), (3) cross-referenced documents necessary
                                to understand the documents Apple produced, (4) the Watch
          12
                                OS7 source code, (5) documents concerning the features
          13                    Plaintiffs identified in Section II.A.6, and (6) documents
                                concerning the Series 6 version of the watch.
          14
          15       Reply at 17 (emphasis added). Because they cannot, Plaintiffs do not even bother to
          16       apply the “sufficient to show” standard to their extensively overbroad demands, or
          17       attempt to show that their demands could possibly be for core technical documents
          18       related to their infringement allegations and not part of an attempt to gain unlimited and
          19       unfettered discovery of non-accused products.1
          20             Case law is clear that the “sufficient to show” language is a limitation and that
          21       Plaintiffs are not entitled to all the source code for the Apple Watch—particularly
          22       because the majority of Plaintiffs’ demands are untethered from their allegations in the
          23       FAC and in the SAC. In Drone Techs., Inc. v. Parrot S.A., 838 F.3d 1283, 1298–99
          24       (Fed. Cir. 2016), for example, the Federal Circuit held that the “district court appears to
          25
          26
                    1
                      Doubly problematic with Plaintiffs’ new requested relief is that “Watch OS7” is still
          27       under development. To the extent Plaintiffs seek the entire source code for a software
                   version of what will ultimately be the next version of the Watch OS, it does not yet exist.
          28       Plaintiffs’ request puts the entire code base for an unreleased product at risk, even though
                   there is no basis to do so.
Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER 2               CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 5 of 7 Page ID
                                                  #:9795

            1      have overlooked the ‘sufficient to show’ limitation in LPR 3.1 by forcing [Defendant]
            2      to turn over ‘all’ of its technical information ‘relating to the operation of the accused
            3      products.’” Indeed, courts are clear that the core technical documents to be produced
            4      only need to be sufficient to show the operation of the accused functionality. Courts
            5      give special treatment to source code in litigation given the sensitivity surrounding it. 2
            6      In Uniloc USA, Inc. v. Apple Inc., No. 18-CV-00362-PJH (LB), 2018 WL 2002979, at
            7      *2 (N.D. Cal. Apr. 30, 2018), for example, the district court denied plaintiff’s request
            8      for all of Apple’s iOS code because “Uniloc’s claims relate solely to the 556 Patent, a
            9      patent for a step counter,” while “Apple iPhones, iPads, and Watches encompass
          10       hundreds or thousands of features wholly unrelated to those claims.” Likewise, in
          11       Nazomi Commc’ns, Inc. v. Samsung Telecommunications, Inc., No. C-10-05545 RMW,
          12       2012 WL 1980807, at *3 (N.D. Cal. June 1, 2012), the district court denied plaintiff’s
          13       request for all of Samsung’s source code because plaintiff “has not demonstrated the
          14       necessity of ‘fully understand[ing] the operation of Samsung’s products’ as opposed to
          15       understanding the portion that is covered by its infringement claims.” And in Rensselaer
          16       Polytechnic Inst. v. Apple Inc., No. 1:13-CV-0633 DEP, 2014 WL 1871866, at *4-5
          17       (N.D.N.Y. May 8, 2014), the district court found that “Apple has made available for
          18       inspection the source code providing [the accused] functionality” and denied plaintiffs’
          19       request for Apple’s source code related to non-accused features of Siri. Here, Plaintiffs
          20       have offered no basis for obtaining the entire source code for the Apple Watch, and there
          21       is none.
          22             Plaintiffs also misrepresent Apple’s cited authority concerning the impropriety of
          23       discovery into the Unreleased Watch. Plaintiffs argue that “Apple’s own cited cases
          24       show discovery of different versions of the same product is proper,” and assert that the
          25
          26        2
                       The recognition that source code contains trade secrets that are susceptible to being
                   copied easily is a reason why protective orders, including the one entered in this case,
          27       treat source code differently from other confidential material. See, e.g., Dkt. No. 67
                   (differentiating between “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
          28       ATTORNEYS’ EYES ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE”
                   material).
Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER 3              CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 6 of 7 Page ID
                                                  #:9796

            1      Federal Circuit in Drone Technologies, Inc. v. Parrot S.A., 838 F.3d 1283, 1299 (Fed.
            2      Cir. 2016), “denied discovery regarding different products—the ‘Bepop Drone’ and
            3      ‘MiniDrones’—but granted discovery on different versions of the same product, i.e., the
            4      ‘AR.Drone and the AR.Drone 2.0.’” Reply at 10. That is wrong. The Federal Circuit
            5      did not “grant” discovery on “different versions of the same product, i.e., the ‘AR.Drone
            6      and the AR.Drone 2.0’”—both of those products were already accused in plaintiff’s
            7      complaint. Drone Techs., 838 F.3d at 1289. The Federal Circuit held that discovery
            8      into source code for products that were not accused in the complaint—just as the
            9      rumored Series 6 Watch here has not been accused in the FAC or SAC 3—is improper,
          10       because such discovery was not relevant to plaintiff’s infringement claims, and “the
          11       district court failed to explain why “all” source code or even any source code was needed
          12       or relevant in this case” for such non-accused” products. Id. at 1300.
          13             Plaintiffs argue that Apple has not shown that there are material differences
          14       between the accused Series 3-5 Watches and any potential Series 6 Watch still in
          15       development. But the burden to demonstrate relevance is not Apple’s—it is Plaintiffs’
          16       burden to do so. See MGA Entm’t, Inc. v. Nat’l Prod. Ltd., No. CV 10-07083 JAK SSX,
          17       2011 WL 4550287, at *3 (C.D. Cal. Oct. 3, 2011) (“When the relevancy of propounded
          18       discovery is not apparent, as here, its proponent has the burden to show the relevancy of
          19       the discovery request.”); see also Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D.
          20       Cal. 1995) (“[I]n general the party seeking to compel discovery bears the burden of
          21       showing    that   his   request    satisfies   the   relevance   requirement    of    Rule
          22       26 . . . .”).4 Plaintiffs’ cited unsubstantiated Internet rumors and speculation is at best
          23       hearsay, and cannot help Plaintiffs meet their burden. Plaintiffs also mislead this Court
          24       when they assert that Apple has released “new OS7 code” to “outside developers,” citing
          25
          26
                    3
                      Such a claim would run afoul of Rule 11, since Plaintiffs would have no idea how an
          27       unreleased product is structured or how it operates.
          28        4
                     Moreover, it would be patently unreasonable to expect Apple to supply declarations
                   demonstrating how the products differ given that Apple had 24 hours to respond.
Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER 4              CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-1 Filed 08/24/20 Page 7 of 7 Page ID
                                                  #:9797

            1      in support only a statement from their litigation counsel. Reply at 8 (citing Suppl.
            2      Oldham Decl. ¶ 5(g)) (emphasis in original). However, Apple does not disclose the
            3      Watch OS source code sought here to the public.
            4            For at least the foregoing reasons and those set forth in Apple’s Opposition, the
            5      Court should deny Plaintiffs’ Application. As stated above, to the extent that the Court
            6      is not inclined to simply deny in full Plaintiff’s Application, Apple respectfully reiterates
            7      its request for a hearing.
            8
            9      Dated: August 24, 2020                   Respectfully submitted,
          10                                                JOSHUA H. LERNER
                                                            H. MARK LYON
          11                                                BRIAN M. BUROKER
                                                            BRIAN A. ROSENTHAL
          12                                                ILISSA SAMPLIN
                                                            ANGELIQUE KAOUNIS
          13                                                BRIAN K. ANDREA
                                                            GIBSON, DUNN & CRUTCHER LLP
          14
          15
                                                            By: /s/ Joshua H. Lerner
          16                                                    Joshua H. Lerner
          17
                                                            Attorneys for Defendant Apple Inc.
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP       APPLE’S SUR-REPLY TO PLAINTIFFS’ EX PARTE
                   APPLICATION TO ENFORCE THE COURT’S ORDER 5                CASE NO. 8:20-CV-00048-JVS (JDEX)
